IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-20-00152-CV

                      IN THE INTEREST OF P.E., A CHILD



                       From the County Court at Law No. 2
                              Johnson County, Texas
                          Trial Court No. CC-D20190070


                           MEMORANDUM OPINION


       Appellant attempts to appeal the trial court's Order of Termination signed on

March 5, 2020. Because an appeal in a parental rights termination case is governed by the

rules of appellate procedure for accelerated appeals, the notice of appeal was due March

25, 2020. See TEX. R. APP. P. 26.1(b); 28.4(a)(1). Appellant's notice of appeal was not filed

until June 3, 2020.

       The Texas Department of Family and Protective Services filed a Motion to Dismiss

this appeal because appellant’s notice of appeal is untimely.

       More than 10 days have passed, and appellant has not responded to the

Department’s motion. See TEX. R. APP. P. 10.3(a).
        Accordingly, the Department’s Motion to Dismiss is granted, and this appeal is

dismissed for want of jurisdiction.




                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted
Appeal dismissed
Opinion delivered and filed August 7, 2020
[CV06]




In the Interest of P.E., a Child                                                Page 2